

115 HR 5358 IH: Developing Responsible Individuals for a Vibrant Economy Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5358IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Hunter (for himself, Mr. Hollingsworth, Mr. Jones, Mr. Grothman, and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to issue regulations relating to commercial motor vehicle
			 drivers under the age of 21, and for other purposes.
	
 1.Short titleThis Act may be cited as the Developing Responsible Individuals for a Vibrant Economy Act or the DRIVE-Safe Act. 2.Apprenticeship program for commercial drivers under the age of 21 (a)In generalFor purposes of this section, the term apprentice means an individual under the age of 21 who holds a commercial driver’s license.
 (b)ApprenticeAn apprentice— (1)may drive a commercial motor vehicle in interstate commerce while taking part in the 120-hour probationary period (as described in subsection (c)(1)) and the 280-hour probationary period (as described in subsection (c)(2)), pursuant to an apprenticeship program established by an employer that complies with the requirements of this section; and
 (2)may drive a commercial motor vehicle in interstate commerce once such apprentice completes such an apprenticeship program.
 (c)Form of apprenticeship programFor purposes of this section, the term apprenticeship program means one that is defined and structured as follows: (1)120-hour probationary period (A)In generalThe apprentice shall complete 120 hours of on-duty time, of which at least 80 hours are driving time in a commercial motor vehicle.
 (B)Performance benchmarksIn order to complete the 120-hour probationary period, an employer shall determine that the apprentice is competent in the following areas:
 (i)Interstate, light city traffic, rural two-lane, and evening driving. (ii)Safety awareness.
 (iii)Speed and space management. (iv)Lane control.
 (v)Mirror scanning. (vi)Right and left turns.
 (vii)Logging and complying with rules concerning hours of service. (2)280-hour probationary period (A)In generalAfter completion of the requirements of paragraph (1), the apprentice shall complete 280 hours of on-duty time, of which at least 160 hours are driving time in a commercial motor vehicle.
 (B)Performance benchmarksIn order to complete the 280-hour probationary period, an employer shall determine that the apprentice is competent in the following areas:
 (i)Backing and maneuvering in close quarters. (ii)Pre-trip inspections.
 (iii)Fueling procedures. (iv)Weighing loads, weight distribution, and sliding tandems.
 (v)Coupling and uncoupling procedures. (vi)Trip planning, truck routes, map reading, navigation, and permits.
 (vii)Transporting hazardous materials, if properly endorsed. (3)Restrictions for first periodDuring the driving time described in paragraph (1), the apprentice may not operate a commercial motor vehicle on which hazardous materials placards are placed.
 (4)Restrictions for both periodsDuring the driving time described in paragraphs (1) and (2)— (A)the apprentice may only drive a commercial motor vehicle that has—
 (i)automatic manual or automatic transmissions; (ii)active braking collision mitigation systems;
 (iii)forward-facing video event capture; and (iv)governed speeds of 65 miles per hour at the pedal and 65 miles per hour under adaptive cruise control; and
 (B)the apprentice shall be accompanied in the cab of the commercial motor vehicle by an experienced driver.
 (5)Records retentionThe employer shall maintain records, in a manner required by the Secretary of Transportation, concerning an apprentice’s satisfaction of the requirements of paragraphs (1)(B) and (2)(B).
 (6)Reportable incidentsIf the apprentice is involved in a preventable, reportable to the Department of Transportation accident or pointed moving violation while driving a commercial motor vehicle as part of an apprenticeship program described in this section, the apprentice shall undergo remediation and additional training, until such apprentice can demonstrate to the employer’s satisfaction the performance benchmarks described in paragraphs (1)(B) and (2)(B).
 (7)Completion of programThe apprentice completes the apprenticeship program on the date such apprentice completes the probationary period described in paragraph (2).
				(8)Minimum requirements
 (A)In generalNothing in this Act shall preclude an employer from imposing additional requirements on an apprentice taking part in an apprenticeship program established pursuant to this section.
 (B)TechnologiesNothing in this Act shall preclude an employer from requiring or installing additional technologies in a commercial motor vehicle in addition to the technologies described in paragraph (4)(A).
 (d)DefinitionsIn this section: (1)The term commercial motor vehicle has the meaning given such term in section 390.5 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act.
 (2)The term driving time has the meaning given such term in section 395.2 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act.
 (3)The term experienced driver means an individual who— (A)is at least 21 years of age;
 (B)has held a commercial driver’s license for the 2 years preceding the date on which such individual serves as an experienced driver;
 (C)has had no preventable, reportable to the Department of Transportation accidents or pointed moving violations for the year preceding the date on which such individual serves as an experienced driver; and
 (D)has a minimum of 1 year of experience driving a commercial motor vehicle in interstate commerce. (4)The term on-duty time has the meaning given such term in section 395.2 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act.
 (5)The term pointed moving violation means a violation that results in points being added to the license of a driver, or a similar violation that the Secretary determines is comparable.
 (e)Issuance of regulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations that comply with the requirements of this Act.
			